Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “the forwarding of the wireless mobile device notification to the television receiving device enabling determination by the television receiving device of a user account associated with the mobile device notification” is not taught by Yu or Bhakta (Pages 10-11), the Examiner respectively disagrees.  
Initially, it is noted that the Applicant’s view of Yu appears at least partially correct.   Yu sends the notification to the television (Fig. 4B [410]) once it has been confirmed that the user has logged in/is utilizing the television.  This is completed through a two step process of searching for the user (Fig. 4B [B-1]), receiving a response (Fig. 4B [B-3]) and then forwarding the message.  (Fig. 4B [B-4])
Looking at the teachings of Bhakta, the Examiner respectfully disagrees with the Applicant’s assertion that Bhakta does not disclose the limitations.  
Bhakta teaches an embodiment that user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on a presentation device, connected to the television receiving device are stored in the television receiving device, (see [0030] and Fig. 2 [102]), which is part of system Fig. 2 [100] that includes the display Fig. 2 [106].  Recognizing that the user preferences are stored on the television receiving device (Fig. 2 [102] and Page 4 [0030]), Bhakta additionally teaches that “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected 
	Accordingly, the Examiner respectfully disagrees with the Applicant’s request for the rejections to be withdrawn.  

/Matthew C Sams/Primary Examiner, Art Unit 2646